1
                                                                                           JS-6
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11
      Lillie Cottrell,                                          2:20-cv-00289-RGK-PJW
12                                                              Assigned to Hon. R. Gary Klausner,
               Plaintiff,                                       Courtroom 850, and Magistrate Judge
13                                                              Patrick J. Walsh, Courtroom 790
         vs.                                                    (Complaint filed on December 4, 2019)
14
      Costco Wholesale Corporation; Lane
15    Nakasone; and Does 1 to 10,                               JOINT STIPULATION FOR
                                                                DISMISSAL OF THE ENTIRE ACTION
16             Defendants.                                      WITH PREJUDICE
17                                                              [Filed concurrently with Joint Stipulation]
18
19
            Having considered the Parties’ Joint Stipulation for Dismissal of the Entire Action
20
     with Prejudice, and finding that good cause exists, the Court hereby ORDERS that
21
     Plaintiff’s case 2:20-cv-00289-RGK-PJW is hereby DISMISSED with prejudice in its
22
     entirety.
23
24   DATED: March 4, 2020                          _________________________________
25                                                    Judge R. Gary Klausner
                                                  UNITED STATES DISTRICT JUDGE
26
27
28
                                                          -1-

                                  Order re Dismissal of the Entire Action with Prejudice
